Citation Nr: 1048011	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a compensable disability rating for 
degenerative joint disease of the cervical spine, C5-7, from 
January 28, 2004, to March 10, 2004.

2.  Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the cervical spine, C5-7, 
status post spinal fusion, from June 1, 2004.


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1984 to June 1997.  
He also had six years and six months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating determination of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia.

The Board notes that during the pendency of this appeal, by 
rating action dated in March 2005, the Veteran was awarded a 
temporary total disability rating of 100 percent based upon 
surgical or other treatment necessitating convalescence, 
effective March 11, 2004, and an increased disability rating of 
20 percent for the cervical spine disability, effective June 1, 
2004.  Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will generally 
be presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where less 
than the maximum available benefits are awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the 
appeal as to the issue of a disability rating greater than 
assigned, therefore, the issue remains in appellate status.

In May 2006, the Veteran testified at a personal hearing in 
Washington, DC, conducted by a former Veterans Law Judge that is 
no longer employed by the Board.  A transcript of that hearing 
has been associated with the Veteran's claims file.  In July 
2010, the Board informed the Veteran that the Veterans Law Judge 
who conducted the May 2006 hearing was no longer employed by the 
Board, and informed him that he was entitled to another hearing.  
In August 2010, the Board received a response from the Veteran in 
which he indicated that he did not wish to appear at a new 
hearing.  As such, the Board will proceed with the consideration 
of this case.

This matter was previously before the Board in July 2007 and July 
2009, at which time it was remanded for additional development.  
It is now returned to the Board for appellate consideration.
The Board also notes that during the pendency of this appeal, by 
rating action dated in February 2010, a separate 10 percent 
disability rating was granted for numbness of the fingers as 
secondary to the service-connected cervical spine disability, 
effective as of May 9, 2003, the date of his initial claim for 
service connection.  As this represents a complete determination 
of the issue of a separate disability rating for such 
neurological manifestation of the cervical spine disability, the 
issue will not be discussed further herein.


FINDINGS OF FACT

1.  From January 28, 2004, to March 10, 2004, the Veteran's 
cervical spine disability is manifested by incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the preceding 12 months.

2.  From June 1, 2004, the Veteran's cervical spine disability is 
not manifested by ankylosis, forward flexion limited to 15 
degrees or less, or incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the preceding 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
degenerative joint disease of the cervical spine, C5-7, from 
January 28, 2004, to March 10, 2004, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a disability rating greater than 20 percent 
for degenerative joint disease of the cervical spine, C5-7, 
status post spinal fusion, from June 1, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.59, 4.71a, Diagnostic Codes 5241, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April 2004, July 2007, and August 2009 the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  The Veteran was also provided 
with the requisite notice with respect to the Dingess 
requirements.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran has been medically evaluated.  In sum, the Board finds 
that the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under the 
mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  It is 
necessary to rate the disability from the point of view of the 
Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve 
any reasonable doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which disability rating to apply to the Veteran's disability, 
the higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated  functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010). 

The Veteran was granted service connection for his cervical spine 
disability by rating action of the RO dated in October 2003, at 
which time a noncompensable disability rating was granted 
effective as of May 9, 2003.  Thereafter, in January 2004, the 
Veteran filed a claim for an increased disability rating, 
asserting that his disability had increased in severity.  By 
rating action dated in March 2005, the Veteran was awarded a 
temporary total disability rating of 100 percent based upon 
surgical or other treatment necessitating convalescence, 
effective March 11, 2004, and an increased disability rating of 
20 percent for the cervical spine disability, effective June 1, 
2004.

The Veteran's service-connected degenerative joint disease of the 
cervical spine, C5-7, status post spinal fusion, may be been 
rated pursuant to the rating criteria set forth in 38 C.F.R. § 
4.71a, Diagnostic Code 5241, which provides the criteria for 
spinal fusion or Diagnostic Code 5242, which provides the 
criteria for degenerative arthritis of the spine.  Each is then 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, ratings are made with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 30 
percent disability rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code. See 38 C.F.R. § 
4.71a, Note (1).

Note (5) to 38 C.F.R. § 4.71a provides that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  A 20 
percent disability rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent disability rating is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability rating for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a.

Cervical spine disability from January 28, 2004, to March 10, 
2004

As noted above, in January 2004, the Veteran filed a claim for an 
increased disability rating, asserting that his disability had 
increased in severity.

VA outpatient treatment records dated from February 2003 to May 
2003 show that the Veteran was treated for intermittent symptoms 
associated with his cervical spine disability.  He generally 
described symptoms including pain and numbness of the upper 
extremities.  A magnetic resonance imaging (MRI) study dated in 
May 2003 revealed cervical spinal stenosis with mild cord 
compression.

A VA examination report dated in August 2003 shows that the 
Veteran reported a 12 year history of constant pain and stiffness 
in the neck with numbness in the legs.  He added that a physician 
had recommended bed rest as often as four times per year, lasting 
four days.  He reported no functional impairment, though, the 
condition resulted in three days per month of time lost from 
work.  Physical examination revealed that the neck was supple 
with trachea midline.  No jugular venous distention or thyroid 
enlargement was seen.  His posture and gait were within normal 
limits.  There was evidence of pain on movement of the cervical 
spine.  There was no evidence of muscle spasm or tenderness.  
Range of motion of the cervical spine was measured to be 65 
degrees of flexion, 50 degrees of extension, 40 degrees of right 
and left lateral flexion, and 80 degrees of right and left 
rotation.  Range of motion of the spine was additionally limited 
by pain, and pain had the major functional impact.  It was not 
additionally limited by fatigue, weakness, lack of endurance and 
incoordination.  There was no ankylosis of the spine.  The 
diagnosis was degenerative disease of the cervical spine.  

During a September 2005 RO hearing, the Veteran indicated that 
prior to his March 2004 surgery, he would experience pain in his 
cervical spine with associated right hand numbness.  He also 
estimated that he had lost approximately 30 percent of the 
movement in his neck. 

As noted above, in order to warrant an increased disability 
rating for the Veteran's service connected cervical spine 
disability prior to March 10, 2004, the evidence must show 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least one week but less 
than two weeks during the past 12 months.  In this case, in 
August 2003, the Veteran's cervical spine had forward flexion of 
65 degrees and a 
combined range of motion of the cervical spine of 355 degrees.  
In this regard, the Veteran's limitation of motion does at this 
time does not meet the criteria for a compensable disability 
rating based on range of motion.  The August 2003 VA examination 
report specifically indicated that there was no evidence of 
muscle spasm, guarding, localized tenderness, or vertebral body 
fracture with loss of 50 percent or more of the height.  As such, 
a compensable disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine is not warranted.  

However, the Board notes that during the August 2003 VA 
examination, the Veteran reported that a physician had 
recommended bed rest as often as four times per year, lasting 
four days.  The Board finds that the Veteran is competent to 
report a contemporaneous medical diagnosis and to describe his 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board also finds no reason not to find the Veteran's statements 
not credible.  His reported history showed recommended bed rest 
amounting to 16 days per year or between two and four weeks.  As 
such, the Veteran's cervical spine disability prior to March 10, 
2004, was manifested by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the preceding 12 months such that a 20 percent disability rating 
is warranted under Diagnostic Code 5243 and the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

A disability rating greater than 20 percent is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes as there is no evidence of record that 
the Veteran's cervical spine disability prior to March 10, 2004, 
was manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
preceding 12 months.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran contends his 
disability is essentially manifested by pain. However, the 
examiner in August 2003 specifically indicated that while range 
of motion of the spine was limited by pain, it was not 
additionally limited by fatigue, weakness, lack of endurance and 
incoordination.  In light of the foregoing, the Board finds that 
the 20 percent disability rating to be assigned from January 28, 
2004, to March 10, 2004, as a result of this decision, adequately 
compensates the Veteran for the level of disability resulting 
from his cervical spine disability.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  As indicated 
above, he is certainly competent to report that his symptoms are 
worse.  However, in evaluating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To 
the extent that the Veteran argues or suggests that the clinical 
data supports an even higher disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  In the 
present case, the increased disability rating of 20 percent 
awarded from January 28, 2004, to March 10, 2004, represents such 
a staged rating.

Cervical spine disability from June 1, 2004

In March 2004, the Veteran underwent cervical spinal fusion at 
C5-7.  He was discharged from the VA hospital on March 11, 2004, 
and was awarded a temporary total disability rating of 100 
percent based upon surgical or other treatment necessitating 
convalescence, effective from March 11, 2004, to May 31, 2004.  
He was then assigned a 20 percent disability rating for the 
cervical spine disability, effective June 1, 2004.

A VA examination report dated in July 2004 shows that the Veteran 
reported a 15 year history of constant neck pain.  The pain, 
which was said to travel to the fingers,  was said to occur three 
times per week and last for one day.  The characteristic of the 
pain was said to be aching in nature, described as an eight on a 
scale of 10.  The pain could be elicited by physical activity, 
and relieved by rest and over-the-counter medication.  At the 
time of pain, bed rest was said to be required.  The Veteran 
reported four incapacitating episodes per year that would last 
for five days.  Over the preceding year, he described 10 
incidents of incapacitation for a total of 16 days.  His 
functional impairment was said to be an inability to move the 
neck, resulting in several times lost from work per year.  
Physical examination revealed that the neck was abnormal and not 
supple.  There was a scar from the recent cervical fusion surgery 
(for which he is already separately service-connected).  He would 
wear a neck collar to stabilize the joint.  Examination of the 
cervical spine revealed no radiating pain on movement, muscle 
spasm, or tenderness.  Range of motion of the cervical spine was 
measured to be 20 degrees of flexion, 10 degrees of extension, 20 
degrees of right and left lateral flexion, and 30 degrees of 
right and left rotation.  Range of motion of the spine was 
additionally limited by pain and lack of endurance as the major 
functional impact.  It was not additionally limited by fatigue, 
weakness, and incoordination.  There was no ankylosis of the 
spine.  There were no signs of intervertebral disc syndrome 
present.  The diagnosis was degenerative joint disease of the 
cervical spine at C5-C7. 

VA outpatient treatment records dated from September 2004 to 
December 2005 show that the Veteran reported continued pain and 
numbness since his cervical spine surgery.  He would continue to 
wear his neck collar at night, and would take over-the-counter 
medication with minimal relief.  He was prescribed additional 
pain medication.  

During his September 2005 RO hearing, the Veteran asserted that 
his cervical spine surgery had not been successful and that he 
was still experiencing symptoms of pain and numbness of the upper 
extremities.  He added that he had lost approximately 30 percent 
of the movement in his neck, and that he could not move it 
without pain.  He described pain on motion, as well as, muscle 
spasms.  He noted that he continued to take pain medication.

During his May 2006 Central Office hearing, the Veteran 
reiterated that he had continued pain and numbness associated 
with his cervical spine disability.  He indicated that he was 
most concerned about the pain with motion of the neck and the 
numbness to his upper extremities.   The Veteran added that he 
had been prescribed bed rest due to incapacitating incidents, but 
he also noted that he had recently been advised to get up and 
move through the pain with the help of medication.  His 
incapacitating episodes would last three days, with the most 
recent being the week prior to the hearing.

VA outpatient treatment records dated from September 2007 to 
August 2008 show continued intermittent treatment for symptoms 
associated with the Veteran's cervical spine disability.  Pain 
and radiculopathy since surgery were indicated.

A VA spine examination report dated in August 2008 shows that the 
Veteran reported a history consistent with that as set forth 
above.  A recent MRI was said to have revealed that the implant 
was in good position, but there were also some post-fusion 
changes, namely, osteophytes, and foraminal encroachment at the 
C5-C6 and C6-C7 levels.  The Veteran described having pain in the 
back of the neck which would radiate to the right arm from time 
to time, and sometime go up the neck to the back of the head.  He 
would not use a neck brace or assistive device.  His medications 
would keep him reasonably comfortable.  He did not report flare-
ups, or acute episodes of pain, heat, redness, or swelling.  He 
did not report incapacitating episodes during the preceding 12 
months.  He was not employed, but had no problems with activities 
of daily living.  Physical examination revealed a minimal amount 
of neck pain.  He walked quite normally, but held his neck stiff.  
His gait was normal without a limp, although slow.  He was able 
to dress and undress without any problem.  Range of motion of the 
cervical spine was measured to be 30 degrees of flexion, 10 
degrees of extension, 25 degrees of right and left lateral 
flexion, and 25 degrees of right and left rotation.  He had no 
pain through ranges of motion.  During three repetitive movements 
in the ranges of motion, he did not have pain, fatigue, weakness, 
or incoordination.  There was no additional loss of motion during 
repetitive motions.  Posteriorly, his neck had normal lumbar 
lordosis despite the fusion.  There was no paravertebral spasm.  
The impression was cervical spine fusion.  The examiner added 
that the paresthesia in the right hand seemed to be due to the 
cervical spine disability.  This was also shown in a VA 
neurological examination, also dated in August 2008, and in a VA 
examination dated in October 2009.  However, as indicated above, 
the Veteran was awarded separate service connection for the 
numbness in the fingers in February 2010, and this issue is not 
currently before the Board.

As noted above, in order to warrant an increased disability 
rating for the Veteran's service connected cervical spine 
disability from June 1, 2004, the evidence must show forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine; or incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least four weeks but less than six weeks during the 
preceding 12 months.  In this case, the Veteran's cervical spine 
is not ankylosed; his forward flexion is not limited to 15 
degrees or less, as it was measured at 20 degrees in July 2004 
and 30 degrees in August 2008; and he reported 16 days of 
incapacitating episodes during his July 2004 examination 
(equating more than two weeks but less than four weeks in the 
preceding 12 months), and no reported incapacitating episodes 
during the August 2008 VA examination.  As such, there is simply 
no basis in the medical evidence for a disability rating in 
excess of 20 percent for the Veteran's cervical spine disability 
since June 1, 2004.

Accordingly, the Veteran's claim for an increased rating for 
cervical spine disability must be denied.  In reaching this 
determination, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca, regarding functional impairment 
attributable to pain.  However, the VA examiner in July 2004 
indicated that while range of motion of the spine was limited by 
pain and lack of endurance, it was not additionally limited by 
fatigue, weakness, and incoordination.  Similarly, in August 
2008, the VA examiner concluded that there was no pain through 
ranges of motion, and repetitive movement did not result in pain, 
fatigue, weakness, incoordination, or additional loss of motion.

In light of the foregoing, the Board finds that the currently 
assigned 20 percent disability rating adequately compensates the 
Veteran for the current level of disability resulting from his 
cervical spine disability.

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report that his symptoms are worse.  See Layno, 6 Vet. App. at 
470.  However, in evaluating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  See Massey, 7 Vet. App. at 208.  To the extent 
that the Veteran argues or suggests that the clinical data 
supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu, 2 Vet. App. at 494.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, as 
noted above, Veteran's claim has been considered during various 
stages of his disability, and the currently assigned disability 
rating reflects such staged ratings.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the medical evidence 
simply does not support the assignment of a higher disability 
rating, that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extra-schedular consideration

Finally, the Board finds that the Veteran's cervical spine 
disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's cervical spine disability is 
adequately contemplated by the applicable diagnostic criteria.  
The criteria provide for a higher rating, but as has been 
thoroughly discussed above, the rating assigned herein is 
appropriate.  Moreover, in February 2010, the Veteran was 
assigned a separate 10 percent disability rating to accommodate 
additional debility related to the service-connected cervical 
spine disability caused by numbness of the fingers; and as a 
result of this decision, his cervical spine disability has been 
awarded an increased disability rating of 20 percent from January 
28, 2004, to March 10, 2004.  In view of the adequacy of the 
ratings assigned under the applicable diagnostic criteria, 
consideration of the second step under Thun is not for 
application in this case.  Accordingly, the claim will not be 
referred for extra-schedular consideration. 










	(CONTINUED ON NEXT PAGE)

ORDER

A 20 percent disability rating for degenerative joint disease of 
the cervical spine, C5-7, from January 28, 2004, to March 10, 
2004, is granted, subject to the applicable criteria governing 
the payment of monetary benefits.

A disability rating in excess of 20 percent for degenerative 
joint disease of the cervical spine, C5-7, status post spinal 
fusion, from June 1, 2004, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


